i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-07-00834-CR

                                         Roseann CASTILLO,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-CR-7365A
                             Honorable Bert Richardson, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 3, 2008

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Roseann Castillo was indicted for possession with intent to deliver cocaine in an amount of

four grams or more, but less than two hundred grams. Castillo pled nolo contendere to the charge

in exchange for the State’s recommendation that adjudication be deferred. Pursuant to the plea

agreement, the trial court deferred adjudication and placed Castillo on community supervision. The

State later filed a motion to adjudicate guilt, alleging Castillo violated various conditions of her

community supervision. Castillo pled true to one of the allegations. The trial court adjudicated

Castillo guilty and sentenced her to twelve years in prison.
        Castillo’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Castillo was provided a copy of the brief and motion to withdraw and was informed of her right to

review the record and file her own brief. Castillo has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Castillo’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

        No substitute counsel will be appointed. Should Castillo wish to seek further review of this

case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals along with the rest of the filings in this case. See id. R. 68.3. Any petition for discretionary

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.

See id. R. 68.4.

                                                         Steven C. Hilbig, Justice
Do not publish




                                                   -2-